The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 13, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Haque et al., US 2015/0066155 A1, which discloses a supply system comprising electronic devices (abstract; paragraphs 0025, 0036, 0045-0046); transceivers receiving data and/or electrical energy (Figures 1, 5-6, 9-10; paragraphs 0021, 0037-0039, 0052+); prosthesis holders in the form of a house, room, car, chair, and/or residual limb (Figures 5-6; paragraphs 0052, 0056-0058); and data and energy supply devices (Figures 1, 5-6, 9-10; paragraphs 0021, 0037-0038, 0050).  After the orthopedic component is electromagnetically coupled to the data and energy supply devices (paragraphs 0055, 0059, 0071, 0080), a mode switchover from an operating mode to a supply mode is carried out by the user sitting down “for quicker charging” (Figures 5-6; paragraphs 0052-0053, 0056+).  As a function of the orthopedic component, functional tests are instigated (paragraph 0074: “circuitry of the EM transmitter may also temporarily increase the power” to “serve as a test to determine whether the prosthetic device is still within an effective range for charging”) and beacon data transmitted by supply devices is “adapted to” the orthopedic component in that the latter is configured to receive and respond to said beacon data (paragraphs 0037 and 0070-0071: prosthetic electronics 118 “includes an antenna for receiving a radio frequency (RF) beacon transmitted from the EM transmitter 104”, which can “select a frequency to tune to based on the device information received from prosthetic device 106”; Figures 9-10).  Regarding claims 5 and 17, encoding and identification devices are discussed in paragraphs 0070-0071 and 0080.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the passages and drawings referenced above.
Claims 2-3, 6-7, 9-10, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haque et al., US 2015/0066155 A1.  Regarding claims 2-3 and others, a seat belt or a chair form-fit to the prosthesis would have been obvious in order to impart safety (Figure 6) or to align EM transmitter 522 and EM receiver 520 (Figure 5; paragraphs 0052+).  Regarding claims 6-7 and 18-19, a cleaning apparatus in the form of a lamp or light emitting at least partially in the UV spectrum would have been obvious, particularly in view of the concern regarding sanitation (paragraphs 0003, 0086).  Regarding claim 10, prosthesis identification is performed before making adjustments on data and energy transmissions (e.g., paragraphs 0070-0071 and 0080).
	Applicant’s remarks have been considered.  Nothing in the claims requires that the data be uniquely adapted to a specific orthopedic component.  Moreover, unique identifiers and signaling would have been inherent in setting up communication (paragraphs 0025, 0033, 0070-0071, 0075, 0079-0080) with a particular orthopedic component among “multiple prosthetic devices” (paragraphs 0030, 0086).  Other pertinent issues are adequately addressed in the grounds of rejection above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2006/0074493 A1: 	power system disconnected from control electronics whenever charger is connected to a power source (paragraph 0649). 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Therefore, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114 (MPEP § 706.07(b)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774